RESOLUCIÓN
Vista la moción para solicitar la reinstalación de Jorge L. Santiago Gauthier, se le reinstala al ejercicio de la pro-fesión de abogado.
Se le concede a la Directora de la Oficina de Inspección de Notarías el término de treinta (30) días, contados a par-tir de la notificación de esta resolución, para que nos in-forme sobre la obra notarial de Jorge L. Santiago Gauthier y se exprese sobre su solicitud de reinstalación a la notaría.
En cuanto a la solicitud de Santiago Gauthier de que se le reinstale a la notaría, ésta será considerada cuando se reciba el informe de la Directora de la Oficina de Inspec-ción de Notarías.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Negrón García no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo